DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in responsive to the communication filed 01/13/2021.
Response to Arguments
Applicant’s arguments, see remarks, filed 01/13/2021, with respect to claims over prior art have been fully considered and are persuasive, please see page 8 of remarks. The 35 USC 103 has been withdrawn in light of claim amendment.
Applicant’s arguments, see remarks, filed 01/13/2021, with respect to claim objection have been fully considered and are persuasive, please see page 7 of remarks. The claim objection of claims 1, 18, and 19 has been withdrawn in light of claim amendment.
Allowable Subject Matter
Claims 1-5, 7-10, 12, and 14-19 are allowed.
The following is an examiner’s statement of reasons for allowance: The present invention is directed towards a method of securely resetting the device comprising UICC and modem. Wherein the secure reset control applicant commands the UICC to provide notification to do a secure rest of the device. Claims 1, 18, and 19 identifies the uniquely distinct features “wherein the secure reset control application is capable of commanding the UICC to provide to the modem notification indicative of a secure reset of the first device being requested when: a corresponding signal is received from a remote management server; and/or communication between the secure reset control application and a remote management server cannot be established for a predetermined period of time; wherein the secure module is configured to provide the notification indicative of a secure reset; and upon a next first device reset, determine whether a secure reset has been requested; wherein the secure module is configured 
The closest prior art, Van Hoek (US 20150106456) discloses an application protocol data unit message is transmitted from the first applet to a second applet to trigger and establish a communication channel with a first device. Managing communications including establishing a communication channel and verifying secure channel establishment by using APDU commands.
The closest prior art, Zhou et al. (US 20120108202) discloses running the electronic device normally if the electronic device has not received the command of reporting loss of the SIM card. If the command of reporting loss is received, a contact list and message of the electronic device are deleted and a calling function of the electronic device is disabled.
The closest prior art, Adams et al. (US 20050268084) discloses reset logic is included in a user's computerized device so that the device owner (e.g., the user's employer) can assure prompt reset (e.g., to insure device use of newly downloaded software versions or other control or security data) while still allowing user convenience (e.g., some limited continued normal use of the device before reset is forced upon the user thus permitting the user to avoid possibly aggravating losses of data and/or ongoing usage).
The closest prior art, Gargiulo et al. (US 20140298322) discloses managing installation of services on a secure element having a secure element profile. A request to install a service on the secure element is received. There is a determination of a preferred version of the service corresponding to the secure element profile of the secure element. There is also a determination of an existing version of the service loaded on the secure element. Using a rules engine, there is a determination of whether to 
However, either singularly or in combination, Van Hoek-Zhou-Adams-Gargiulo fails to anticipate or render obvious the claimed limitation of wherein the secure reset control application is capable of commanding the UICC to provide to the modem notification indicative of a secure reset of the first device being requested when: a corresponding signal is received from a remote management server; and/or communication between the secure reset control application and a remote management server cannot be established for a predetermined period of time; wherein the secure module is configured to provide the notification indicative of a secure reset; and upon a next first device reset, determine whether a secure reset has been requested; wherein the secure module is configured to communicate with the secure reset control application to receive the notification that a secure reset is requested from the secure reset control application and the communication between the secure module and the secure reset control application comprises a piggyback scheme whereby the secure reset control application provides notification that a reset is requested by way of modifying an existing message between the secure element and another entity of the first device.
Therefore, independent claims 1, 18, and 19 along with their respective dependent claims are in condition of allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912.  The examiner can normally be reached on Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/K.A./Examiner, Art Unit 2436                                                                                                                                                                                                        /KENDALL DOLLY/Primary Examiner, Art Unit 2436